 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDRudy Patrick Company and Truck Drivers & HelpersLocal Union No.728. Case 10-CA-9657June 27, 1973DECISION AND ORDERBy MEMBERSFANNING, KENNEDY, AND PENELLOOn March 13, 1973, Administrative Law JudgeMaurice S. Bush issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record I and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as corrected herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tionsBoard adoptsas itsOrder the recommendedOrder of the Administrative Law Judge as correctedand hereby orders that Respondent, Rudy PatrickCompany, Atlanta, Georgia, its officers,agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order as so corrected:The Administrative Law Judge inadvertently omit-ted from that part of his Decision entitled "Order" theparagraphs dealing with Respondent's affirmative ac-tion necessary to effectuate the policies of the Act.Insert the following as paragraphs (a) and (b) in saidrecommended Order and reletter the remaining para-graphs accordingly:iRespondent's request for oral argumentisherebydenied,as the recordand brief adequately present the issues and positions of the parties2Respondent only excepted to the Administrative Law Judge's findingsthat its discharges of four employees violated Sec 8(a)(3). In the absence ofexceptions thereto, we adoptpro formathPitdministrative Law Judge's con.clusions that Respondent independently violated Sec.8(a)(1) and violatedSec. 8(a)(4)We note and correct the following minor error in that section of theAdministrative Law Judge's decision entitled"Conclusions" which in no wayaffects the result of this case.The Administrative Law Judgeincorrectlystated that Elliot was employed for 16 months rather than 3 monthsIn affirming the Administrative Law Judge's 8(a)(3)findings we do not relyon his findings that Blackstock's having higher senioritythan Wood,a driverwho was not discharged,shows that Respondent was illegally motivated indischarging Blackstock, and we disavow his findings that Respondent's rein-statement offer made to Elliott and McCrackin was an admission of theirdiscriminatory discharge"(a)Offer John Blackstock and Mitchell White im-mediate, full, and unconditional reinstatement totheir former jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudiceto their seniority or other rights, and make themwhole for any pay losses which they may have suf-feredby reason of the discrimination practicedagainst them in the manner set forth within this Deci-sion."(b)Make James Elliott, Sr., and Robert McCrac-kin whole for any pay losses which they may havesuffered by reason of the discrimination practicedagainst them in the manner set forth within this Deci-sion."DECISIONSTATEMENT OF THE CASEMAURICES. BUSH,Administrative Law Judge: The above-named Respondent Company is engaged in the warehous-ing and sale of seed products at Atlanta, Georgia, amongother locations, but its Atlanta location is the only suchplant here involved. In the early part of June 1972, theCompany became aware of union activities among its eightwarehouse and truckdriver employees at the Atlanta ware-house.Under date of June 19, 1972, the above-namedUnion by telegram notified the Company that a majority ofitsAtlanta employees were serving on an "in-plant organiz-ing committee" and warned the Company against any viola-tions of the employees' rights under Section 7 of theNational Labor Relations Act. On June 20, 1972, the Com-pany laid offone of itstruckdrivers, John Blackstock, andon June 23, 1972, laid off two other truckdrivers, MitchellWhite and James Elliott, Sr., and one warehouse laborer,Robert McCrackin, all of whom are alleged discriminatees.Under the above skeletonized but undisputed facts, thereare essentially four categoriesof issuesin this proceeding.The first is whether prior to the above-noted layoffs theCompany engaged in various independent violations of Sec-tion 8(a)(1) of the Act (1) by unlawful interrogations into theunion activities of its employees, (2) by directing an employ-ee to get back his union authorization card, (3) by prohib-iting employees from talking abdut the Union at any timeat the plant, (4) by threatening its employees that those whodid not sign union authorization cards would receive priori-ty in wageincreases, (5) by threats of discharge or layoffsfor union activities, and (6) by threatening its employeesthat it would close its plant or move if the Union got in.'The second category of issues involves the question ofwhether the Respondent discriminatorily discharged or laidoff the four above-named employees in violation of Section8(a)(3) and (1) of the Act.The third category ofissuesinvolves the question ofwhether the Respondent is in violation of Section 8(a)(4)and (1) because of its alleged refusal to reinstate the afore-1The abovealleged violation was not pleaded in the complaint,but testi-mony thereon was received in evidencewithout objectionand accordinglytriedby consent.MonroeFeed Stores,112 NLRB 1336204 NLRB No. 98 RUDY PATRICK CO.565mentioned Robert McCrackin because he filed an unfairlabor practice charge against the Respondent.The fourthand final category of issues involves the ques-tion of whether the Union represented a majority of theemployees in the stipulated appropriate unit atRespondent's plant at the time it made its telegraphic repre-sentation to that effect to the Respondent.An incidentalissue to this broader issue is whether an office employee,Louise O'Neal, who spendsonly about10 percent of hertime filling small seed orders in the warehouse,and ware-house employeeEdwardBailey,claimed by Respondent tobe a supervisor,should be included in the stipulated unit of"truckdrivers,warehousemen,forklift operators and all pro-duction and maintenance employees excluding all officeclerical employees . . . supervisors. . .."The complaint herein was issued onAugust 10, 1972,pursuant to a charge filed on June28, 1972,an amendedcharge filedon July 20, 1972, and asecond amended chargefiled on August7, 1972,with copies of the original andamended chargesduly servedonRespondent.TheCompany's answer denies the alleged unfair labor practicesand affirmatively alleges that the above-named dischargeeswere discharged"for cause and economic reasons."For reasons hereinafter indicated,the Respondent will befound in violationof the Actas alleged in the complaint.Upon the entire record in the case and from my observa-tion of the witnesses,Imake the following:FINDINGS OF FACTIJURISDICTIONAL FINDINGSRespondent Rudy Patrick Company, a Delaware corpo-ration,is engaged in the warehousing and wholesale sale ofseed products at its place of business and office in Atlanta,Georgia. Although the Company maintainssimilar ware-houses and sales offices at other locations, the only suchfacility here involved is its Atlanta warehouse and office.During the past calendar year, a representative period, theCompany purchased and received products valued in excessof $50,000 directly from suppliers located outside the Stateof Georgia and by reason thereof, as admitted, the Respon-dent is engaged in commerce within the meaning of Section2(6) and (7) of the Act.IITHE LABORORGANIZATION INVOLVEDGeorgia and Mississippi under General ManagerJim BurnsFord, none of which have ever been operated under collec-tive-bargaining agreements. Each plant has a plant managerwho in turn reports to Ford who works out of theRespondent's plant at Columbus, Mississippi.By stipulation it is established that Respondent's Atlantaplant has an appropriate unit for purposes of collectivebargaining consisting of all its truckdrivers, warehousemen,and forklift operators, but excluding all office clerical em-ployees, professional employees, supervisors, and guards asdefined in the Act.On June 19, 1972, at 12:42 p.m., the Charging Party,LocalUnionNo. 728, sent a telegraphic notice toRespondent's Atlanta plant manager, Jerry Malcom, that"a majority of your employees have of their own free willand choice volunteered to be active on the Teamsters LocalNo. 728...." It is stipulated, however, that Local No. 728has never made demand for recognition upon the Respon-dent. I am informed that this is the reason the complaintdoes not allege a Section 8(a)(5) violation. Nevertheless,counsel for General Counsel seeksan 8(a)(5)-type remedyherein on the ground that "Respondent's unfair labor prac-tices had the tendency to undermine the Union's majoritystrength and made the holding of free election impossible."It is an admitted fact that oral notice of General Counsel'sintentionto request an 8(a)(5) remedy was given to counselfor Respondent some 6 weeks prior to the hearing of thisproceeding.Becauseof this early notice, Respondent doesnot claim that its preparation for trial was prejudiced byGeneral Counsel's oral request at the trial for an 8(a)(5)remedy.At the date of the Union's wire to the Respondent, theCompany hadin itsemployment at the Atlanta plant fourwarehouse employees and four truckdrivers. There is a dis-pute as to whether one of the four warehouse employees, theaforementioned Edward Bailey, should be included in thestipulated appropriate unit. General Counsel contends thathe is not a supervisor and therefore includable in the unit.Respondent contends that he is a supervisor and according-ly not includable in the unit.The facts with respect to Bailey, a black man commonlyreferred to as "Biggun" because of his weight of approxi-mately 300 pounds, are these. Although no longer employedby the Company,3 at the times here involved Bailey hadworked for the Company for 7 years and had thegreatestseniority as a warehouse employee. He was carried on theThe Charging Party, Truck Drivers and Helpers LocalUnion No.728, is a labor organization within the meaningof Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. Background, Stipulated Appropriate Unit, Eligibility forInclusionof Employees Bailey and O'Neal in Unit, andMajority Support for UnionRespondent'swholesale seed plantat Atlanta,here in-volved,is one of five such facilities it operated at the timeshere pertinent2 at various towns in a management unit in2The "times here pertinent" relate to certain dates within the month ofJune 1972 on which the complaint alleges that the Respondentcommittedvarious violations of Sec 8(a)(1), and (3) and (4) of the Act. As of July 1,1972, Rudy Patrick merged into Northrup King Company, a major nationalseed company of Minneapolis,Minnesota,and thereafter the former RudyPatrick Company became known as the Sawan Seed Division of NorthrupKing, a trade name(Sawan)under which Rudy Patrick Company also hadbeen known since 1957, when the Patrick firm appears to have absorbedSawan Incorporated by merger Counsel for General Counsel gave carefulconsideration to my suggestion that the complaint be amended to showNorthrup King as the successor-owner of Respondent Rudy Patrick Compa-ny, but concluded not to seek the amendment because if an order were issuedherein it would not only extend to the Rudy Patrick Company but would alsoroutinely extend to"its successors and assigns."3 Bailey was discharged in early July 1972, but is not here involved as analleged discrimmatee under the complaint 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDbooks of Respondent as a "foreman"and received an hour-lywage of$2.50 as against$2 for the next most seniorwarehouse employee and$1.75 for all other warehouse em-ployees.Although Bailey denied that he was a foreman orhad supervisory authority, the recordas a whole leaves nodoubt that during the course of his employment he toldother employees what work to perform, occasionally hiredadditional warehouse laborers as needed when his superiorwas away, had the authority to recommend the hiring andfiring of warehouse personnel,and that his recommenda-tions were generally followed by his superiors. The creditedtestimony of Gay Guthrie, warehouse superintendent andBailey's immediate superior,establishes that Bailey on oneoccasion"on his own"fired a warehouse employee becausehe refused to take orders from him.From all the evidence of record,I find that Bailey at alltimes here material was a supervisor within the meaning ofthe Act and accordingly not a member of the stipulatedbargaining unit which expressly excludes supervisors fromthe unit.Anotherquestionable member of the bargaining unit isLouise O'Neal who did not testify in this proceeding. Therecord shows that O'Neal is in charge of all the office workin the Atlanta office and is also personal secretary to PlantManager Jerry Malcom. The testimony of Assistant PlantManager Ralph Waters shows that "sometimes she [Louise]might go out in the warehouse and get up an order,gardenseed or something,ifall of them[warehouse employees]were busy."Based on the time O'Neal spends getting uporders in the plant, estimated by the plant manager to beapproximately 10 percent of her worktime,the Respondentcontends that O'Neal should be found to be a member ofthe bargaining unit.I find that the limited and sporadic time that O'Nealspends getting up small orders in the warehouse is too insig-nificant to give her a "substantial community of interest"with other members of the bargaining unit of full-time ware-house laborers and truckdrivers.SullivanMining Company,101 NLRB 1366. Accordingly, I find O'Neal not entitled tobe included in the stipulated bargaining unit.With the exclusion of Bailey and O'Neal from the bar-gaining unit,the Company had in its employment threewarehousemen and four truckdrivers at its Atlanta plant onJune 19, 1972, when as aforenoted the Union wired theCompany that "a majority of your employees have of theirown free will and choice volunteered to be active on theTeamsters Local No. 728...." These seven employeesconstituted the entire membership of the stipulated appro-priate unit at the time of the Union's wire. It is undisputed,the record shows,that at the time of the Union's telegramto the Company, the Union had in itspossession valid unionrepresentation authorization cards from six of the sevenemployees in the unit. I accordingly find that the Union hadcards from the majority of the employees in the unit at thetime of itswire to the Company. The only employee in theunit who did not give the Union an authorization card torepresent him was Byron Wood, an over-the-road truck-driver who declined to give the Union a card. On the basisof these evidentiary findings,I find and conclude that on thedate of the Union's wire of June 19, 1972, the Union wasthe exclusive representative for collective-bargaining pur-poses of Respondent's employees in the stipulated appropri-ate unit.Following the Union's telegram of June 19, the Companyterminated truckdriver Blackstock on June 20 and truckdri-vers Elliott and White and warehouseman McCrackin onJune 23, the alleged discnminatees herein.B. Alleged Independent Violations of Section 8(a)(1)The complaint sets forth numerous allegations of inde-pendent 8(a)(1) violations which are denied in Respondent'sanswer.None of the testimony offered by counsel for GeneralCounsel in proof of these alleged independent 8(a)(1) viola-tions wasdenied or contradicted by Respondent.The record shows that efforts to organize Respondent'sAtlanta plant were initiated by truckdrivers Elliott andBlackstock in May 1972. Blackstock contacted Local No.728's office and obtained a supply of union representationauthorization cards. Thereafter, between the two of them,they spoke to and sought the support of all of the employeesin the unit for the Union. They obtained signed cards fromall of the employees they believed belonged in the unitincluding warehousemen Bailey (found above to be a super-visor) except for truckdriver Wood who as aforenoted de-clined to sign a card. They received a total of six countablevalid cards out of the seven employees in the stipulatedbargaining unit: these are the figures found above in anoth-er connection. Elliott's card bears the date of May 30, 1972;the other cards were signed between June 14 and 19, 1972.Bailey's card, invalid because of his supervisory status, wassigned onJune 17, 1972.Plant Manager Malcom got early wind of the union activ-ity at the plant. The credited and undenied testimony ofElliott shows that Malcom on or about June 5, 1972, lookedhim up in the warehouse and asked him, "James, do youknow what's going on?" When Elliott professed ignorance,Malcom asked him how he felt about the Union. Elliottreplied that he was a 100-percent union man. Later thatsame day Malcom called Elliott into his office and againasked him how he felt about a union and received the samereply. The credited and undenied testimony of Elliott showsthatMalcom's reply to Elliott's comment that he was a"100% Union man" was, "Well, I can't stop you from sign-ing the Union cards, but the ones that don't sign a Unioncard . . . will get the priority of raises over the man whodoes." Some 2 or 3 days later Elliott telephoned Malcom athis home to complain about a work assignment.Elliott'scredited and undenied testimony shows that Malcom re-plied that he "couldn't work a man that paid attention toa Union man instead of him."The undenied and undisputed testimony of dischargedtruckdriverWhite shows that on June 22, 1972, MalcomcalledWhite and Elliott into his office and there in thepresenceof all the supervisors except Bailey asked Whiteand Elliott what their "kick with the Company" was. Whitecomplained that he was not being paid enough for his work.Malcom thereupon made reference to and read to Whiteand Elliott the aforementioned telegram the Union had senthim under date of June 19, 1972.The undenied and undisputed testimony of Foreman Bai- RUDY PATRICK CO.ley shows that on or about the date of the Union's sametelegramMalcom called him and three other warehouseemployees,Robert McCrackin,Donald Cummings, andLarryTramplin,into Malcom's office where,in the presenceof Assistant Manager Waters and Warehouse Superinten-dent Guthrie,Malcom addressed the four warehouse em-ployees on the subject of the Union as follows.Malcom toldthe four employees that he had received the Union's wireand was aware of the union talk around the plant and thenflatly told the employees that the Company could not affordto pay union wages.He further told the men that if theUnion got in the Company would have to close down orperhaps just go out of business.He then asked them whythey wanted a union.Cummings alone replied indirectlythat he was tired of working for the Company at only a littlemore per hour than the wage he received when he began hisemployment with the Company some 3 or 4 years ago.Malcom next asked each of the four employees individuallyif they wanted the Union.All said they would forget abouttheUnion except for McCracken.He stated he would"stick"with the Union.The undenied,undisputed,and credited testimony of Bai-ley shows that the next day, June 20, 1972, Malcom, whohad learned that Bailey had signed a union card, askedBailey why he had signed up, stating that he did not thinkthat Bailey"would do me that way." After learning thatBailey had received his card from Blackstock,Malcom or-dered Bailey to get his card back.Bailey attempted to gethis card back from Blackstock, who was fired an hour or solater,but was unable to do so because the card had alreadybeen turned in to the Union.When Bailey passed this infor-mation on to Malcom,he wastold byMalcom,"Okay,don't be talking about no more Union."This testimony byBailey was corroborated by former employees McCrackinand Elliott who were present when Malcom ordered Baileyto get his card back.Elliott's undenied and undisputed testi-mony adds an important fact overlooked by Bailey. Accord-ing to Elliott's credited testimony,Malcom when he heardthat Bailey had got his card from Blackstock,said, "Black-stock is an instigator to the whole thing."The undenied and undisputed testimony of Bailey furthershows that at a subsequent time Malcom advised him to tellthe men in the unit that if they keptinsistingupon havinga union they would lose their jobs. Bailey passed the mes-sage around for the men to keep their mouths shut about theUnion "until the time comes."Similarly,the record shows that Warehouse Superinten-dent Guthrie, like his superior, Malcom,also engaged ininterrogations of the employees at the plant on their unionactivities.The undenied and undisputed testimony of aforemen-tioned truckdriver Elliott shows that on June 20,1972, justprior to his layoff of June 23,Guthrie called him aside andinterrogated him on the identities of the employees who hadsigned union cards.The undenied and undisputed testimony of former ware-house employee Donald Cummings shows that on June 15,1972, Guthrie twice asked him if he had signed a union card.Finally the undenied and undisputed testimony of dis-charged warehouseman McCracken shows that Guthrie onJune 19,1972, also asked him if he had signed a card towhich McCrackin replied,"Yes."Conclusions567From the undisputed and undenied testimony set forthabove which I fully credit,I find and conclude that theRespondent has engaged in numerous unfair labor practicesin independent violations of Section 8(a)(1) of the Act asalleged in the complaint.C. Alleged UnlawfulTerminationsThe Unionas shown above notified the Respondent byits June19, 1972,telegram that a majority of their employ-ees had volunteered to be active on the Union's in-plantorganizing committee.On June 20,theCompany dis-charged truckdriver Blackstock and on June 23 dischargedtruckdriver Elliott,the two employees in the unit who hadspearheaded the movement to organize the plant.On June23, the Companyalso laid off or discharged truckdriverMitchell White and warehouse laborer McCrackin.In eachcase,except Blackstock's, the Company's only stated reasonfor the layoff or discharge was "lack of work." InBlackstock's case,the stated reason for his discharge waslack of work and an alleged agreement that his employmentwas to continue only until June1972. At thetrial,Respon-dent sought to show that there were also additional reasonsfor the layoffs.On August14, 1973, the Companyby wire offered Elliottand McCrackin"immediate reinstatementwith backpayminus interim earnings" which theydeclined.As the Respondent's above-noted independent violationsof Section 8(a)(1) of the Act are necessarily interrelated tothe discharges here under consideration,theywill requiresome reiteration below.The Union's success in obtainingthe majoritysupport ofthe bargaining unit was primarily due to employee dissatis-faction withthe company policyof not granting significantperiodic pay raises. When asked by Plant Manager Malcomwhy he hadsigned a union card,long-time warehouse em-ployee Cummings replied as aforenoted, ". . . after workingthere for 4 years and making$2 an hour, I felt that I wasbeing mistreated and [should]be making more than that "Similarly,dischargedtruckdriverWhite,when asked byMalcom what"kick" he hadagainst the Company, com-plained that he "needed . . . more money for the job" hefelt he was doing.The Company,on the otherhand,as the undisputed anduncontradicted testimony shows, opposed the Union on thestated ground that it could not affordto payunion wagesand even threatened to close its plant down or go out ofbusiness if the Union got in.The following are the pertinent facts with respect to thelayoff or discharge of James Elliott,Sr. Elliott was hired asa truckdriver in February 1971, and was laid off by PlantManager Malcom on June 23,1972, for thealleged reasonof lack of work. As shown above, Elliott and truckdriverBlackstock were the instigators of the drive to organize thebargaining unit at Respondent's Atlanta plant.Elliott wasthe first of the employees to sign a union authorization card.His card bears the dateofMay 30, 1972. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDMalcom, having somehow received early word of Elliott'sunion activity, questioned Elliott as early as June 5, 1972,as to "what's going on" and further questioned him as tohow he felt about the Union, to which Elliott forthrightlyreplied that he was a 100-percent union man. Later thatsame day when Malcom was again questioning Elliott andwas again told by Elliott that he was a 100-percent unionman, Malcom told him, "...I can't stop you from signingthe Union cards, but the ones that don't sign a Union card... will get priority of raises over the man who does."Some 2 or 3 days later, Malcom turned aside a complaintElliott had about a work assignment with the remark thathe "couldn't work a man that paid attention to a Union maninstead of him."On the day before his layoff, Malcom called Elliott intohis office where he read to him the telegram he had receivedfrom the Union and during the course of the conversationasked Elliott what his beef was against the Company towhich Elliott replied that he had no beef against the Compa-ny or Malcom except that he "just need[ed] more money forwhat I am doing."The following day, June 23, Malcom told Elliott that hewas being laid off because of instructions Malcom had re-ceived from General Manager Jim Ford to lay off three orfour employees for lack of work.At the trial, Respondent claimed that a further reason forElliott's layoff was that he "was caught reading a confiden-tialtelegram on [Warehouse Superintendent] Guthrie'sdesk." This so-called confidential telegram was the afore-mentioned notice the Union had sent Malcom under thedate of June 19, 1972, that it represented a majority of theemployees in the unit. I find that the telegram was notconfidential in any true sense of the word in that Elliott wasone of the two ringleaders who by their successful efforts toget all but one of the employees in the unit signed up onunion authorization cards laid the groundwork for theUnion's telegram to the Company. The record shows byElliott's direct and credited testimony that, on June 19 priorto 4:30 p.m., he picked up the telegram in Guthrie's pres-ence from Guthrie's desk and started to read it when Guth-rie reached out and grabbed it from his hand. As Elliottpicked up the telegram in Guthrie's presence, I find thatthere was nothing sinister or furtive in Elliott's act as im-plied in Respondent's description that Elliott "was caughtreading a confidential telegram."In the 16 months that Elliott worked for the Companyprior to his layoff, he had never received any reprimands orwarnings on his work and had never had any accidents inconnection with his work as a truckdriver for the Company.As heretofore noted, the Company under date of August14, 1972, offered Elliott immediate and unconditional rein-statementto his job with backpayminus interim earnings.He was again offered reemployment on August 25, 1972,but this time without mention of backpay.The pertinent facts with respect to the layoff or dischargeof John Blackstock and the inferences and conclusions tobe drawn therefrom are more complicated. He was hired asan over-the-road driver in January 1971 and terminated onJune 20, 1972. At the time of his termination, he had thegreatest seniority of service. It is again noted that with El-liott,he was a coinstigator of the union activity atRespondent'sAtlanta plant.Blackstock was the one whocontacted the Union and obtained from it a supply of blankunion authorization cards. He succeeded in getting signedcards from all the employees in the unit he contacted exceptdriver Byron Wood.As shown above, on June 20, prior to Blackstock's layofflater that day, Plant Manager Malcom learned from Fore-man Bailey that Blackstock had been the employee who hadgotten a union authorization card from him. ThereuponMalcom declared to Bailey in the presence of Elliott thatBlackstock was the"instigator of the whole thing,"amean-ing the union activity at the plant.Malcom asked Bailey toget his card back from Blackstock, but when Bailey soughtto get it back Blackstock told him that he had alreadyturned the card intothe Union.Bailey passed this informa-tion on to Malcom.All of the above occurred at around noontime of theaforementioned June 20 as Blackstock was in the process offilling out his driver's daily log. When he turned the log in,he asked if there was to be any more work that afternoonand was told there was none,but would probably be thenext day. Following normal authorized procedure, heturned his tractor back over to the company from which itwas leased and went home.At around 12:30 that noon (June 20), Malcom telephonedBlackstock at his home that he was being laid off for lackof work and also because of a claimed agreementthey hadin January of that year that Blackstock's employment wasto end in June.Incredulous, Blackstock asked if others werealso being laid off and received thereply, "Quite a few." Healso asked if Byron Wood, the next to the most junior driver(who had refused to sign a union card),was also laid off.Malcom said, "No."On or about June 22, 1972, the Respondent underMalcom's signature gave Blackstock a formal"separationnotice," marked ("Except for Lack of Work Only"), on aprinted form supplied by the Georgia Department of Labor,Employment Security Agency. The third numbered para-graph of theform states:Explain below why the employee quit or was dis-charged. Avoid use of general terms like "Insubordina-tion," "Violation of company rules," "Absenteeism,"or "Quit." Describe the act or acts of subordination,tellwhat rule was violated, state how often absent, orreason for quitting if know. .Under the fourth paragraph of the "separation notice,"Malcom stated that Blackstock had been "discharged" be-cause:Employer and employee had a working agreement un-til June. Employee was laid off because of lack of work.The following is the genesis of Respondent's asserted"working agreement until June"with Blackstock.It is un-disputed that in January 1972 as a result of something thathappened at work Blackstock attempted to give Malcom 2weeks' notice that he was quitting. Malcom testified that hetold Blackstock to either quit right there and then or agreeto stay on until June as he did not want to make a changeof drivers at that time. Blackstock did not quit but stayedAs heretofore shown,Elliott's undemed,undisputed,and credited testi-mony shows that Malcom made the above declaration to Bailey RUDY PATRICK CO.569on until he was discharged on June 20.From this incidentin January and the fact that Blackstock stayed on the job,Respondent seeks to spell out a preagreement thatBlackstock's employment would come to an end in June1972. Blackstock denies that there was any such agreementbetween him and Malcom.I credit his denial.From the facts set forth in the above paragraph, I findthat there was no agreement between Blackstock and Mal-com that Blackstock's term of employment would virtuallyautomatically come to an end in June1972, butonly at mostan agreement by Blackstock that he would stay on with theCompany atleast until sometimein June 1972. Accordingly,I find without further discussion that the asserted but non-existing agreement that Blackstock's term of employmentwas to end in June could not have been and was not a bonafide reason for his dischargeon June 20, 1972.Similarly I find that Respondent's contention that Black-stock was terminated because oflack of workalso does nothold up because at the time of Blackstock's discharge therewas obviously enough work for at least one truckdriver asthe Respondent retained in its employment Byron Woodwho had the next to the last seniority of any of the threedriversMalcom discharged in the week of June 19, 1972,that is,Blackstock,and Elliott and White,the other allegeddriver discriminatees.But aside from the fact that Respondent could have re-tained the most senior Blackstock instead of Wood as theCompany obviously had at least work for one driver, I willgive separate consideration below to the question of wheth-er the Respondent in fact had the general lack of work itclaims as primary justification for the four layoffs or dis-charges here involved.The Companyalso asserts a number of other "for cause"business reasons for Blackstock's discharge aside from lackof work.The most serious of these is that Malcom suspectedBlackstock of theft of grass seed from the Company whichhe offered for sale to one of Respondent's customers atAlamo,Georgia,at substantially less than regular wholesaleprice. Blackstock admits that while driving for the RudyPatrick Company he did not have the rightto engage in thesale of seeds on the side on his own account.Blackstockmade a delivery of millet seed on June 5, 1972, to a ferterliz-er and seed firm, Kaiser Agriculture Chemical, at Alamo.The credited testimony of Nina Walker, bookkeeper forKaiser,shows that during the course of his June 5 deliverytoKaiser Blackstock made her an offer of 100 pounds ofBurmuda grass seed at $1 per pound as against the regularprice of $1.80 per pound. As Kaiserisa small firm andWalker was alone at the time Blackstock offered her theBurmuda seed, she relayed the offer by a two-way radio toHollis Johnson,manager of Kaiser,who rejected the offerfor the reason that "we would never dispose of that manyseed."On June 15 or 16, 1972, Johnson telephonedRespondent'splantmanager,Malcom,to place anotherseed order with him. Johnson's credited testimony showsthat, during the course of placing the order, he asked Mal-com "if he had any more Burmuda grass seed he wanted togive away, that one of his drivers offered my secretary [NinaWalker] a hundred pounds of seed for a hundred dollars thelast time they were through there." Malcom's reply was thathe heard ofsomeseed "being offered cheaper than that."Blackstock denies that he made an offer ofBurmuda grassseed to the Kaiser firm at Alamo in June 1971, but admitsmaking a delivery for Respondent to the firm at Alamo. Hisdenial is not credited. It is to be noted that, although Mal-com had a report of Blackstock's offer of Burmuda grassseed to the Alamo firm at a bargain price as early as June15 or 16, he did not fire Blackstock until June 20, the dayhe became convinced that Blackstock was the instigator ofthe union activity at Respondent's Atlanta plant.Respondent also advanced the other reasons forBlackstock's discharge. Among these is that the week beforehis discharge he was short 33 bags of seed corn, for whichhe had given receipts to dealers, out of trailer load of about600 such bags because he had not followed proscribed pro-cedures for such pickups from dealers; that on June 13,1972, he backed into electric and telephone wires of acustomer's place of business while making a delivery, there-by causing damage in the amount of $42.90 to the customerfor repairs and some damage to the air hose of the truckBlackstock was operating which he himself repaired withoutcost to the Respondent; that in April 1972 while drivingBlackstock was negligent in not noting that the lugs on therear tires of his trailer were working loose with result thatthe tires and the drum assembly which held the tires wereruined, but in this connection Blackstock's credited testimo-ny shows that he stopped his vehicle as soon as he becameaware that something was going wrong with the rear tiresand that it was the responsibility of the Company'smechan-ic,not his, to see that Company-owned trailers were inoperable condition; that also in April 1972 Blackstock inhitching a tractor onto a trailer backed into the trailer withsuch force as to break one of its axles; that on December23, 1971, Blackstock at the plant pointed the blade of apocketknife he habitually uses for whittling wood at formeremployee Carl Bennett, because he was admonishing Black-stock to stop his jostling with a young warehouse employee,J.A. Trapp, with whom Blackstock was having a quarrel ofundescribed origin .5Although the Respondent contends that Blackstock'sabove-noted vehicular accidents constitute one of the rea-sons it fired him, the record shows that the Company re-tained in its employment driver Byron Wood who hadrefused to sign a union card notwithstanding the far moreserious accident Wood had by trying to beat an oncomingtrain across a railroad track which caused the Companymore than $200 in damages and could have resulted inserious personal injuries or death to Wood and others.The third or final driver to be laid off was Mitchell White.He was hired on September 20, 1971, and laid off on June23, 1972, for alleged lack of work. His layoff was by meansof a note he found on the windshield of his parked car afterhe had returned from a delivery at Douglasville, Georgia.The note read:M. J. White, dated June 23rd, 1972. It was most unfor-tunate today about the accident you had atBaggett'sin Douglasville. These accidents are quite expensive for5The above-described incidents constitute all of the alleged auxiliary rea-sons worthy of note set forth in Respondent'sbrief in justification forBlackstock'sdischarge 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDus, not to mention inconvenience to the customer. Ireceived a call today from Columbusadvising thatKansasCityis demandingthat we layoff all personnelthat we can possibly do without because of lack ofbusiness. I had told you I would use you in the ware-house, but find this is impossible because we also haveto lay off some of the warehouse help. In lieu of vaca-tion, I will pay you through June. Jerry L. Malcom.The accident referred to in the layoff note was caused byWhite's accidental backing of a van truck into the doors ofthe new warehouse of a customer during the course of adelivery with resulting damage in the amount of $392.60.Without further discussion, I find that White's faulty ma-neuver in the tricky business of backing up a van truck ata customer's new and apparently unfamiliar premises wasfar less serious that driverWood's heretofore-mentionedwanton negligence or unlawful conduct in trying to cross arailroad track against an oncoming train for which he wasarrested. It will be recalled that Wood, the only one of thefour drivers who declined to sign a union authorizationcard, was not discharged because of his truck-train accidentbut on the contrary was the only driver retained by Respon-dent afterJune 23, 1972.In addition to the accident, the Respondent claims twoother auxiliary reasons (besides the primary lack of workreason) for White's layoff or discharge. One of these is thatPlantManager Malcom had complaints from several cus-tomers in the spring of 1972 about discourteous and rudeconduct on the part of White in the course of his deliveriesto such customers. Malcom's testimony on these incidents,some of which came to him secondhand from others in hisoffice, were vague, uncertain, and totally lacking in detail.The other alleged reason for White's layoff or dischargewas that, when White on June 15, 1972, asked Malcomwhether he had plans to use him temporarily in the ware-house when the seed season slackened, White allegedly toldMalcom that he would not accept reassignment to ware-house duties unless driver Blackstock was also temporarilyassigned to the warehouse. The reason for White's concernover whether Blackstock would also be assigned to ware-housedutieswhen business slowed down is thatRespondent's drivers were paid on a straight weekly basiswhether there was work for them or not and were privilegedto go home without loss of pay if they ran out of drivingassignmentswhereas warehouse employees are paid by thehour and thus cannot go home before the full workday isover without loss of pay for time not on duty at the ware-house. I credit White's denial that he made his acceptanceof reassignment to warehouse duties which he obviouslywanted when work fell off for drivers conditional uponBlackstock's also being reassigned to warehouse work underthe same conditions. At the time of the incident here underconsideration, the question of whether White would be reas-signed to the warehouse when business slackened was pure-ly academic because Malcom at that time was not in theprocess of transferring driver White or any other drivers tothe warehouse.Without further discussion I find that Respondent's auxi-liary reasons as set forth above for White's layoff or dis-charge are pretextual and without merit.White signed a union card 6 days before his layoff. Onthe day before his layoff, White and driver Elliott, as hereto-fore shown,were summoned to Plant Manager Malcom'soffice where Malcom,then in receipt of the Union's tele-gram claiming majority support, asked the two drivers whattheir "kick" was against the Company. White expressed hisbitter dissatisfaction with what he regarded his low pay. Hewas, as noted, laid off the next day by a note affixed to thewindshield of his car after he returned from an over-the-road delivery.The facts with respect to the layoff of Robert McCrackinare brief. Unlike the other layoffs, who were drivers, Mc-Crackin was employed by Respondent as a warehouse la-borer, loading and unloading trucks. He is a young man inhis early twenties who started working for Respondentabout December 1969 when he was still in high school andcontinued working for the Company as a college student atGeorgia State until he was laid off by Warehouse Superin-tendent Guthrie on June 23, 1972, for thealleged reason oflack of work. The record establishes that he worked as aregular full-time employee during the summer and as aregular part-time employee during the rest of the year whileattending school.As might be expected from his continuedemployment by Respondent for more than 3 years, the rec-ord shows that McCrackin had a good work record.McCrackin's union support was solicited by driver Black-stock at around June 14, 1972. Thereafter, he attended twoor three union meetings.On June 19, he signed a unionauthorization card. On that same day, he was asked byGuthrie if he had signed a union card and truthfully replied,"Yes." On that same day, McCrackin and three other em-ployees,as heretofore noted,were summoned to Plant Man-ager Malcom's office where they were individually asked byMalcom if they wanted a union. McCrackin was the onlyemployee who said he would "stick" with the Union. All theother employees said they would forget the Union, as thiswas obviously the answer Malcom wanted.Respondent assigns as an auxiliary reason for Mc-Crackin's layoff his alleged absence without permission onthe isolated dates of only May 19, June 6, and June 21, 1972,for the over-3-year period he worked for the Company,during which he had four distinct periods of employment.Guthrie's testimony that McCrackin was absent withoutpermission on the indicated dates was not convincing andis not credited. I credit McCrackin's testimony that he usu-ally called in when he could not make it to work. WhenGuthrie laid McCracken off, the only reason he gave for thelayoff was lack of work.Itwill be recalled that the Respondent on August 14,1972, offered McCrackin "immediate reinstatement, withbackpay minus interim earnings,"at the same time that hemade the identical offer to driver Elliott. McCrackin wasagain offered reinstatement on August25, 1972,but thistime without mention ofbackpay.D. Alleged 8(a)(4) Violation re McCrackinFollowing his discharge of June 23, 1972, McCrackin onJuly 5 called at Respondent's plant to pick up his finalpaycheck.While at the plant the undisputed and credited RUDY PATRICK CO.571testimony of McCrackin shows that Guthrie, his formersupervisor who had laid him off, told McCrackin that "theywere going to hire me back but, since you know, I hadfiledsuit with the Union,that he didn't think they would hire meback." (Emphasis supplied.) The "filed suit" was a referenceby Guthrie to the original charge filed with the Board onJune 28, 1972, by the Unionin behalf of McCrackenagainsthis discriminatory termination of June 23, 1972.Subsequent to its original charge, the Union filed itsamended charge of August 7, 1972, that the Respondent "onJuly 5, 1972, and thereafter refused to reinstate Robert Mc-Crackin, an employee because he has filed a charge andgiven testimony to the National Labor Relations Board, allin violation of Section 8(a)(4) of the Act." On the basis ofthis amended charge the complaint herein contains allega-tions of violations of Section 8(a)(4) of the Act.Without further discussion, I find and conclude thatGuthrie's remark to McCrackin that he did not think theRespondent would rehire him because he "had filed suitwith the Union," that is, had brought charges against theRespondentthrough the Unionwith the Board, constitutes aviolation of Section 8(a)(4) of the Act.N.L.R.B. v. NewsSyndicate Co., Inc.,279 F.2d 323, 334 (C.A. 2, 1959), affd.365 U.S. 696 (1961).E. Lack of Work Defense to TerminationsThe Company's principal defense against the multiplediscriminatory discharge allegations of the complaint is thatitwas compelled to discharge the four involved employeesbecause of "seasonallack of work." "Lack of work" was thesole stated reason given by Warehouse SuperintendentGuthrie to McCrackin for his layoff and by Plant ManagerMalcom to Elliott and White 6 for their layoffs. In the caseof Blackstock, Malcom told him that in addition to beinglaid off for lack of work he was also being terminated be-cause of their purported agreement of many months agothat his term of employment would end in June. As it wasfound above that there was in fact no such preagreement,it follows that consideration need only be given here toRespondent's lack-of-work reason for Blackstock's dis-charge. (But as shown above, even if Respondent's sales hadsignificantly slackened at the time of Blackstock's layoff,lack of work should not have caused his particular layoffbecause at the time the Company terminated Blackstock itretained in its employment the aforementioned driver, By-ron Wood, who had less seniority than Blackstock.)The best evidence of "seasonal lack of work" to justify thefour nearly simultaneous discharges would have been com-parative profit-and-loss statements showing a precipitousdecline in sales in the Atlanta plant in late June 1972 whenthe discharges took place,as compared with prior years whenno such -ass layoffs occurred.6 In thelayoff note Malcom placed on the windshield of White's car,Malcom expressed displeasure with the accident White had had that day bybacking into doors of a customer'swarehouse but gave as hissolereason forWhite's layoff a call received that day "from Columbus advising me thatKansas City is demanding that we lay off all personnel that we can possiblydo without bec-use of lack of business"Respondent presented no such evidence.Instead, at thetrial the Respondent relied principally on a three-page inter-officemimeographed letter appeal dated March30, 1972,sent by President B. H. Meltonof the Company's head-quarter office in KansasCityto Plant Manager Malcom ofthe Atlanta plant,among other such plants at other loca-tions, on the subject of "Fourth Quarter Expenses"as justi-fication for the discharge of the four involved employees. Itappears from the letter that the Company operates on afiscal year basis ending June 30.The letter states, "The firsteight months of this year,due to crop failure in the Wash-ington area and other causes have caused us to run behindin our sales forecast as a Company almost $2.5 million."The letter adjured the plant managers to make every ef-fort to increase sales and "concurrently"to keep expensesdown as much as possible,with major emphasis on econo-mies in keepingtomporaryhelp at a minimum.None of thefour dischargees here involved were temporary help. JimBurns Ford,the aforementioned regional general managerof the Company's plants in the southeastern States, includ-ing the Atlanta plant,testified that,pursuant to PresidentMelton's directive,he talked to Malcom weekly to "keep thebusiness running,[with] as few [employees] as possible...." Notwithstanding this,Ford's testimony shows thatfrom March 20, "because most our business was still in frontof us," the Atlanta plant did notlay off anyemployees inMarch,April, or May,but on thecontrary itincreased fromtime to time the number of employees at the plant as re-quired by the fluctuating volume of its sales.Ford's testimonyfurthershows that with the normal de-cline in Respondent's seasonal business beginning in Maythere would be "a gradual downward flow" of the numberof employees on the payroll of the Atlanta plant. The recordshows that the Atlanta plant in June 1972 did not follow thisnormal patternof prior yearsor gradual reduction of em-ployees on its payroll but that it precipitously discharged thefour employees here involved,virtuallysimultaneously, onthe heels of its telegraphic notice from the Union that itrepresented a majority of its employees.As a result of themass discharges,the Atlanta plant on June 24,1972, hadonly one nonsupervisory warehouse employee,Cummings,and one nonsupervisorydriver,Wood,who had refused tosign a union card,as compared to six warehouse employeesand four drivers in the last week in June 1970 and fourwarehouse employees and four drivers in the last week ofJune 1971.These differences cannot be accounted for byany backwardness of seasonal planting weather as Ford'stestimony shows that the growing season of March throughJune 1972 for the seed dealers served by the Atlanta plantwas normal.PresidentMelton's letter of March 20,1972, urged allplant managers"to put airairtight lid on anything but abso-lute emergency expenditures from here untilJuly 1, 1972."The four dischargees here involved were regular full-timeexperienced employees,not "emergency"employees. Therecord shows that Plant Manager Malcom had planned tokeep the three discharged drivers on temporarily as ware-house employees during the brief slack between seasons sothat he could have a needed staff of experienced drivers onhand as soon as the next season opened.Instead,the three 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDdrivers and one warehouse employee(McCrackin),knownvocal supportersof the Union,were discharged virtually enmasse almost simultaneously with the Company's receipt ofthe Union's telegraphic notice that it represented a majorityof the employees in the Atlantic plant.Moreover,the dis-charges took place only about a week prior to PresidentMelton's own let-up date ofJuly 1, 1972 (i.e., the beginningof a new fiscalyear),on the requested curtailment of operat-ing expenses wherever possible.It is again noted that Respondent offered reinstatementto Elliott and McCrackin on August14, 1972,with backpayfrom the date of their discharges on June 23, 1972.Discussionand ConclusionsreDischargesFrom the above evidentiary findings, I find and concludethat Respondent failed to show by any competent and cred-itable evidence that its discharges of the four alleged discri-minateeswas motivated by a "lack of work" for them,seasonable or otherwise.With respect to Elliott and Mc-Crackin, I infer and find an admission by Respondent oftheir discriminatory discharge frorp its offer of August 14,1972, to reinstate the two employeeswith backpayfrom thedate of their discharges on June 23, 1972.Similarly I do not credit any of the various other allegedbusiness reasons givenfor the discharge of the four employ-ees, such as driver accidents, or because of McCrackin'salleged absences from work without permission on only 4days of the more than 3 years he worked for Respondent,or of driver White's alleged discourtesies, or of Blackstock'ssuspected theft of Burmuda grass seed from the Company'swarehouse. Even in the case of Blackstock, the record sup-ports the conclusion that the thing that triggered his dis-charge on June 20, 1972, was the conclusion that PlantManager Malcom reached that day that Blackstock was theinstigator of all the union activity at the plant rather thanthe suspicion of his theft of grass seed from the warehouseas Malcom did not fire Blackstock or even question him onJune 15 or 16 when he received a report from a dealer-customer of Blackstock's offer in early June to the customerof unordered Burmuda grass seed at almost half of its regu-lar selling price.It is again noted that none of the above-described excusesor reasonsfor layoffswere givento the discharged employ-ees at thetime of their discharge as might have been rea-sonably expected if such alleged reasons played any bonafide part in their terminations.It is also again noted that the vehicle accidents that Re-spondent now claims as auxiliary reasons for the dischargeof drivers Blackstock and White were far less serious thanthe accident Wood had in trying to cross a railroad trackagainst an oncoming train and yet Wood, who refused togive the Union an authorization card to represent him, hadnot been discharged because of his far more culpable acci-dent. I also find and conclude that most of the employeeincidents that Respondent seized on at the trial as auxiliaryreasons for the discharges have been condoned by Respon-dent due to their remoteness in time from the date of theterminations.Ifind and conclude from the absence of any crediblelawful causefor the terminations and from the conjunctionof the discharges with company knowledge of the involve-ment of the dischargees in organizing its plant and the offi-cial notice the Company got from the Union of its majorityrepresentation that the four dischargees were discriminato-rily discharged because of their union activities in violationof Section 8(a)(3) and (1) of the Act.Upon the basis of the foregoing findings of fact and uponthe entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent, Rudy Patrick Company, is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.The Union, Truck Drivers and Helpers Local UnionNo. 728, is a labor organization within themeaning of Sec-tion 2(5) of the Act.3.By interrogating employees concerning union meet-ings and unionactivities, by directing an employee to getback his union authorization card, by prohibiting employ-ees from talking about the Union at any time in the plant,by threatening employees that those who did not sign anauthorization card would receive priorityin wage increases,by threatening employees they would be discharged or laidoff, and that the plant would be closed or moved, the Re-spondent has interfered with, restrained and coerced em-ployees inthe exerciseof rights guaranteed them in Section7 of the Act, and has thereby engaged in,and is engagingin,unfairlabor practices within the meaning ofSection8(a)(1) of the Act.4.By laying off, discharging, and/or terminating the em-ployment of James Elliott, Sr., John Blackstock, MitchellWhite, and Robert McCrackin as set forth above, Respon-dent discriminated against them in regard to their tenure ofemployment, and the terms and conditions thereof, to dis-courage membership in the Union, and therebyengaged inand is engagingin unfair labor practices within themeaningof Section 8(a)(3) and (1) of the Act.5.By discriminating against Robert McCrackinbecausehe caused the Union to file a charge with the NationalLaborRelationsBoard, Respondentengaged inand is en-gaging inunfair labor practices affecting commerce withinthe meaningof Section 8(a)(4) of the Act.6.Louise O'Neal is an office clerical and as such is ex-cluded from the appropriate unit.7.Edward Bailey is a supervisor within the meaning ofSection 2(11) of the Act and as such excluded from theappropriate unit.8.On June 19, 1972, the Union was the exclusive repre-sentativeforcollective-bargainingpurposesofRespondent's employees in the unit described as follows:All truckdrivers, warehousemen, and forklift operatorsemployed by the Respondent at its Atlanta, Georgia,place of business, but excluding all office clerical em-ployees, professional employees, guards, and supervi-sors as defined in the Act. RUDY PATRICK CO.573The aforesaid unit was, and is, a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act and any subsequent loss of suchstatus is the result of the Respondent's unfair labor practicesheretofore found above.9.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1), (3), and(4) of the Act,I shall recommend that the Respondent ceaseand desist therefrom and from any other manner infringingupon its employees'Section 7 rights,and that it take certainaffirmative action designed to effectuate the policies of theAct.Having found that the Respondent discriminatorily ter-minated and discharged the above-named employees onJune 20 and June 23, 1972, it will berecommended that itoffer to each of them immediate,full, and unconditionalreinstatement to their former or substantially equivalentpositions without prejudice to their seniority or other rights,privileges,or working conditions,and make each of themwhole for any loss of earnings suffered by reason of thediscrimination against them,by payingto each a sum ofmoney equivalent to the amount he would have earned fromthe date of the discrimination against them until such discri-mination has been fully eradicated,less his net earningsduring the period of such discrimination,backpay with in-terest at the rate of 6 percent per annum shall be computedin the manner set forthin F.W.WoolworthCompany,90NLRB289, andIsisPlumbing & Heating Company,138NLRB 716.EGeneral Counsel requests an 8(a)(5)-type remedy herein,notwithstanding the fact that the complaint alleges only8(a)(1), (3), and(4) violations and does not allege an 8(a)(5)violation,due to the fact that the Union did not make therequisite demand for recognition and bargaining.Interna-tional Van Lines,177 NLRB353, is authority for the grant-ing of an 8(a)(5) remedy where the complaint alleges only8(a)(1) and(3) violations.Under the"Remedy" section ofthat decision,the Board justified and directed the grantingof an 8(a)(5) remedy therein as follows:Having concluded that the Respondent . . .engaged inunfair labor practices violative of Section 8(a)(3) and(1), we are further persuaded that such conduct demon-7Under the compliance stage of the Order herein,recognition should begiven to the fact that Respondent's period of discrimination against employ-ees James Elliott,Sr., and Robert McCracken terminated on or about August14, 1972,when Respondent offered the two employees full reinstatement totheir former positions with backpay from the dates of their discharge minusinterim earnings.strates that Respondent had completely rejected thecollective-bargaining principle and its violations couldonly have had the effect of destroying conditions need-ed for a fair election. As the Union did represent major-ity of the employees in an appropriate unit prior to thediscriminatory discharges, we conclude that only a bar-gaining order can adequately restore as nearly as possi-ble the situation which would have existed but for theRespondent's unfair labor practices. Accordingly, weshall order Respondent, upon request, to bargain withthe Union in the unit herein found appropriate.In a footnote to the above paragraph, the Board stated:While the Union made no formal demand on Respon-dent for recognition such demand is not a prerequisiteto our granting a bargaining order in these circum-stances.Western Aluminum of Oregon, Incorporated,144 NLRB 1191, 1192;L.B.Foster Company,168NLRB 83.InN.L.R.B. v. Gissel Packing Co. Inc.,395 U.S. 576, 594(1969), Supreme Court states that ". . . the key to the is-suance ofa bargaining order is the commission of seriousunfair labor practices that interfere with the election pro-cesses andtend to preclude the holding of a fair election."Expanding on this test for the issuance of a bargainingorder, the opinion at page 614 states, "The Board itself .. .has long had a similar policy of issuing a bargaining order,in the absenceof a section 8(a)(5) violationor even a bargainingdemand,when that was the only available, effective remedyfor substantial unfair labor practices...." (Emphasis sup-plied.)There is thus ample authority for the granting of an8(a)(5)-type remedy where the complaint alleges only8(a)(3) and (1) violations, to say nothing about an additional8(a)(4) violation, as herein found.Accordingly, having found that the Union was the major-ity-designated representative of the Respondent's employ-ees in an appropriate unit on June 19, 1972, and that theRespondent, by engaging in unfair labor practices aimed atdestroying the union majority, discloses a disposition toevade its obligation to bargain, it is found that a simplecease-and-desist order would not prevent Respondent fromprofiting from its unlawful conduct and that only a bargain-ing order can restore, as nearly as possible, the situationwhich would have obtained but for Respondent'sunfairlabor practices. Therefore, it will be recommended that Re-spondent bargain with the Union upon request as the collec-tive-bargainingrepresentative of its employees in theappropriate unit and, if an agreement is reached, embodysuch agreement in a signed contract.In view of the nature and extent of the unfair labor prac-tices found to have been engaged in by the Respondent,which indicate its determination to interfere with its em-ployees' right of self-organization and its interference withthe principle of collective bargaining, I shall recommend abroad cease-and-desist order herein.Upon the basis of the foregoing findings of fact and theentire record in this proceeding, I make the following rec-ommended: 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER'Respondent, Rudy Patrick Company, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees concerning theirunion meetings and union activities; requesting or directingemployees to get back their union authorization cards; pro-hibiting employees from talking about the Union at anytime in the plant; threatening its employees that those whodo not sign an authorization card will receive priority inwage increases; threatening its employees that they will bedischarged or laid off if they continue their support of theUnion; threatening its employees that the plant will beclosed down or moved if the Union is successful in its orga-nizational attempts.(b)Discriminating against an employee because he hascaused a union to file charges or given testimony under thisAct.(c)Discouraging membership of any employee in theUnion or any other labor organization by discharging or inany other manner discriminating against any employee withregard to his hire or tenure of employment or any term orcondition of employment, except as authorized in Section8(a)(3) of the Act.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed inthe Act.2.Take the following affirmative action to effectuate thepolicies of the Act:(a)Upon request, recognize and bargain collectively withTruck Drivers and Helpers Local Union No. 728 as theexclusive representative of the employees in the appropriateunit set forth in the "Conclusions of Law," above, andembody in a signed agreement any understanding reached.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all records necessary to analyzethe amount of backpay due under the terms of this Order.(c)Post at its Atlanta, Georgia, location copies of theattached notices marked "Appendix." s Copies of the no-tice, on forms provided by the Regional Director for Region10, after being duly signed by Respondent's authorized rep-resentative, shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by the Respondent to ensure thatthe notices are not altered, defaced, or covered by any othermaterial.8In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections hereto shall be deemedwaived for all purposes.9 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNationalLaborRelations Board "(d)Notify the Regional Director for Region 10, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL, upon request, bargain collectively with TruckDrivers and Helpers Local Union No. 728 as the exclu-sive representative of our employees in the unit de-scribed below, with respect to rates of pay, wages,hours of employment, and other conditions of employ-ment, and, if an understanding is reached, embodysuch understanding in a signed agreement. The bar-gaining unit is:All truckdrivers, warehousemen, and forklift opera-tors employed at the Employer's Atlanta, Georgia,location, but excluding all office clerical employees,professional employees, guards, and supervisors asdefined in the National Labor Relations Act, asamended.WE WILL offer to John Blackstock and Mitchell Whiteimmediate, full, and unconditional reinstatement totheir former jobs or, if those jobs no longer exist, tosubstantially equivalent jobs without prejudice to theirseniority or other rights, privileges, or working condi-tions, and make them each whole for any loss of paythat they may have suffered as a result of the discrimi-nation practiced against them.WE WILL make James Elliott, Sr., and Robert McCrac-kin whole for any loss of earnings they may have suf-fered between their unlawful discharge on June 23,1972, and August 14, 1972, when they were offered butrefused reinstatement of their old jobs.WE WILL NOT discharge employees or otherwise discrimi-nate against them because of their union activities.WE WILL NOT discharge, threaten to discharge, or in anyother manner discriminate against any employee be-cause he has caused a union to file charges or giventestimony under the National Labor Relations Act.WE WILL NOT question or interrogate our employeesabout their membership in, sympathy for, or activitieson behalf of any union.WE WILL NOT threaten to discontinue our business or tomove our business or to discharge or lay off any of ouremployees or to take reprisals against them because oftheirmembership in, or activities on behalf of, anylabor organization.WE WILL NOT direct any employee to get his union au-thorization card back from the Union.WE WILL NOT prohibit employees from talking about theUnion at any time in the plant.WE WILL NOT threaten our employees that those who do RUDY PATRICK CO.not sign authorization cards for the Union will receivepay wage increases.WE WILL NOT in any manner, interfere with, restrain, orcoerce our employees in the exercise of their rights toself-organization, to form unions,tojoin,assist,or sup-port Truck Drivers and Helpers Local Union No. 728,or any other union, to bargain collectively through rep-resentatives of their own choosing, or to engage in anyother concerted activities for the purpose of mutual aidor protection, as guaranteed by Section 7 of the Na-tional Labor Relations Act as amended, or to refrainfrom any or all such activities.All our employees are free to become and remain, or torefuse from becoming or remaining, members of TruckDrivers and Helpers Local Union No. 728, or any otherunion.DatedBy575RUDY PATRICK COMPANY(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Peachtree Building, Room 701, 730Peachtree Street NE, Atlanta, Georgia 30308, Telephone404-526-5760.